Citation Nr: 9929870	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-11 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
hearing loss, rated 20 percent disabling.

2. Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1964 to August 1964, and active duty from June 
1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2.  The appellant's bilateral hearing loss disability is 
manifested by average pure tone thresholds in the left ear 
of 51 and in the right ear of 70, with speech recognition 
on the Maryland CNC word list of 76 percent in the left 
ear and 64 percent in the right ear.  Thus, the 
appellant's hearing acuity is found to be level IV in the 
left ear and level VII in the right ear.

3. Service medical records show, by history, that the 
appellant suffered from piles, rectal disease and 
hemorrhoids when he entered active duty in 1968; however, 
there is no record of any complaints or treatment or 
hemorrhoids during service.  There is a history of piles 
prior to entry into ACDUTRA, but no showing of treatment 
during service.

4. The evidence of record reflects initial treatment for 
hemorrhoids almost thirty years after service.  No 
relationship to service had been demonstrated.

5. Thus, the appellant has presented no competent medical 
evidence showing that his hemorrhoids, if existing prior 
to service, were made worse by duty or training, or that 
there is a nexus between his current hemorrhoids disorder 
and any incident or event of his active military service.


CONCLUSION OF LAW

1.  The criteria for an increased evaluation, in excess of 20 
percent, for a bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.87(a), 
Diagnostic Code (DC) 6102 (1999); 38 C.F.R. § 4.85 et. seq. 
(1999).

2. The claim of entitlement to service connection for 
hemorrhoids is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Bilateral Hearing Loss

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of August 1997.  However, all pertinent 
evidence during the appeal period will be considered.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1999).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1999).  
It is noted that the July 1996 VA auditory examination 
resulted in pure tone thresholds and speech discrimination 
findings that equate under the schedule as level VII in the 
right ear and level IV in the left ear.  The August 1997 VA 
auditory examination indicated that the appellant's hearing 
sensitivity was essentially unchanged.  A 20 percent 
disability rating is assigned for hearing loss when hearing 
acuity is level VII in the right ear and level IV in the left 
ear.  38 C.F.R. § 4.85, 4.87, DC 6102.  It is noted that the 
rating criteria for diseases of the ear and other sense 
organs were amended in May 1999, effective beginning June 10, 
1999.  The amendments did not change the criteria to be used 
in the rating assigned in this case.  Application of those 
revised criteria yields no change in the 20 percent rating 
for the appellant's hearing loss.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1999).  Thus, even though it 
is currently shown that the appellant uses hearing aids, the 
payment of additional compensation for the use of assistive 
devices is inconsistent with the purpose of VA compensation.  
See 52 Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).



2. Hemorrhoids

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from June 1968 to December 1969.  He 
also had ACDUTRA from April to August 1964.  Medical records 
for entry into this training contain a history of piles prior 
to service, which have been asymptomatic.  The examination 
revealed normal findings.  At separation, a history of piles 
was noted, but the examination was normal.  There are no 
medical records during this training showing treatment for 
rectal pathology.  

His service medical records reveal a recorded history of 
piles and rectal disease at the time of his May 1968 entrance 
examination.  The examining physician also noted that the 
appellant had a history of hemorrhoids.  The entrance 
examination revealed normal findings.  Service medical 
records are negative for any complaints of or treatment for 
hemorrhoids or related problems while on active duty.  The 
appellant's December 1969 separation examination from active 
duty noted the appellant's complaints of piles/rectal 
disease.  On physical examination for discharge, normal 
findings were recorded.

More recently, the appellant was examined by Dr. Robbins in 
April 1996, who observed multiple large hemorrhoids 
externally surrounding the anus.  None of them appeared 
thrombosed at that time, nor were they particularly irritated 
or bleeding.  A rectal examination was found to be 
symmetrical with no masses, but enlarged to a mild degree.  
Dr. Robbins noted that the appellant complained of a long 
history of hemorrhoids and has tolerated chronic itching and 
the inability to clean himself rather than undergo corrective 
surgery.  

The Board notes that the appellant's personal beliefs, 
however sincere, cannot form the basis of a well-grounded 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Grottveit, 5 Vet. App. at 92.  Furthermore, medical reports 
which merely transcribe the appellant's contentions without 
enhancement cannot be considered medical evidence as well.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  In May 1996, 
Dr. Robbins referred the appellant for a hemorrhoidectomy.  

The Board has considered the appellant's contentions on 
appeal that his current disability was incurred in or 
aggravated during service; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the appellant is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the appellant's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In reviewing the evidence, the Board notes that despite the 
recorded history of piles on entry into ACDUTA and active 
service, normal findings were recorded on examination.  
Similarly, at the time of separation, while there is a 
pertinent history recorded, the examination is completely 
negative for pertinent findings.  Thereafter, there are no 
findings of hemorrhoids until many years after service.  
Thus, the Board concludes that to the extent hemorrhoids pre-
existed service, there is no evidence that they were made 
worse during active service or ACDUTRA.  Moreover, there is 
no showing that hemorrhoids were treated during service.  
Finally, there is no opinion that associates any current 
hemorrhoids with any in-service occurrence or event.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service aggravation and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for hemorrhoids as not well grounded.

ORDER

An increased disability rating, in excess of 20 percent, for 
bilateral hearing loss is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for hemorrhoids is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

